Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 08/24/2021, 01/19/2022 and 05/18/2022 has been entered and considered by the examiner.

Drawings
The drawings filed on 04/15/2021, has been accepted for examination.  

Preliminary Amendment
The preliminary amendment filed on 04/15/2021 has been entered into this application. Claims 1-20 are cancelled. Claims 21-40 have been added.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (2015/0260629 A1).

Regarding claims 21 and 26, Takeda discloses a method for generating airflow via a micro airflow generator within a compact optical scattering particulate matter sensor is included in a particle beam forming device (figs. 1-2, 8-12 and 14), the method comprising: 
providing a micro airflow generator is a particle source 2 and/or particle beam generating means 3 [pars. 0041-43], comprising: 
a housing a vessel 12 combination an upstream exhaust chamber 12a in which the particle beam generating means 3 is arranged, and a downstream exhaust chamber 12b having at least one inlet and at least one outlet as can be seen in (i.e. drawing fig. 11) [pars. 0041-43]; 
a membrane is a bellows 18 configured so that movement of the membrane drives air through the outlet [pars. 0070, 0108]; and an actuator (17) configured to drive membrane movement; generating airflow out of the housing via the actuator (17[pars. 0070-74, 0107]); 
the particle beam generating means 3 directing the airflow into an optical scattering particle detection module light-scattering detection means 14; and 
detecting, by the optical scattering particle detection module the light-scattering detection means 14, particulate matter within the airflow [pars. 0050-57, 0070, 0078].
For the purpose of clarity, the structure recited in claim 26 is symmetrical to the structure recited in claim 21, as such, the compact optical scattering particulate matter sensor claim 26 is/are rejected above as being anticipated by Takeda. 
As to claims 22-23, Takeda also discloses a method that is implemented using limitations such as, wherein the particle beam generating means 3 directing the airflow into an optical scattering particle detection module light-scattering detection means 14 comprises passing the airflow between a light source a laser light 8 and light-scattering detection means for detecting scattered light includes a light detector (claim 22); and directing laser light 8 is producing a laser beam by a laser diode die of the optical scattering particle detection module; and detecting, by a photodiode, light that is scattered by particulate matter passing through the laser beam [pars. 0010, 0017, 0041, 0050-51] (claim 23).
As to claims 24-25, Takeda also discloses a method that is implemented using limitations such as, wherein an extension/contraction device driver 19 for driving the actuator 17, the actuator 17 driven to change the length of the downstream exhaust chamber 12b and/or driving the bellows 18 is applying a force to the actuator, causing movement of the membrane the bellows 18 [pars. 0070-74](claim 24); and directing the airflow through  a skimmer 6 a type of mechanical filter that is functionally equivalent to a valvular conduit of the housing (12) before air passes through the outlet particle beam output port (exhaust port 13) of the housing (12)(claim 25).
As to claim 30, Takeda also discloses wherein the optical scattering particle detection module light-scattering detection means 14 is configured to detect particulate matter within the airflow generated by the micro airflow generator the particle source 2 and/or particle beam generating means 3 [pars. 0041-43].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (2015/0260629 A1).

As to claims 27-29, Takeda teaches of a graph illustrating the relationship between the size of a particle and the transmission rate of the particle in the particle beam generating means and/or a particle beam generating means having a structure such as that described above has transmission characteristics that are dependent on the size of the particles (fig. 4) [pars. 0026, 0047-49].
 Takeda fail to explicitly teach the constructional changes in the compact optical scattering particulate matter sensor of claim 26, as that claimed by Applicants claims 27-29, limitations such as; wherein the compact optical scattering particulate matter sensor is sized 500 mm3 or less (claim 27); wherein the micro airflow generator has a footprint of 100 mm2 or less (claim 28); and wherein the micro airflow generator has a volume of 250 mm3 or less (claim 29).
However, even though, Takeda fail to teach the constructional changes in the device of claim 26, as that claimed by Applicants claims 27-29, the constructional changes differences are considered obvious variation/range(s) of shape, size(s), volume and/or dimension(s) that would have easily conceive and reasonably recognized from the teaching of Takeda, since these/this propose modification of the prior art would not change the principle of operation of the prior art invention being modified.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takeda with the constructional changes of claim 26, in the manner set forth in applicant's claims 27-29, since such a modification would have involved a mere change/recognition of dimension(s) in order to achieve the predictable results of designing a compact optical scattering particulate matter sensor with a sensing variation ability, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954) and/or since a change in size/dimension(s) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 31-33 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (2015/0260629 A1) in view of Daly et al. (2001/0035150 A1), and further in view of Harvey (2015/0260181 A1).

As to claim 31, Takeda teaches of a micro airflow generator within a compact optical scattering particulate matter sensor is included in a particle beam forming device (figs. 1-2, 8-12 and 14), as applied to claim 26 above.
Takeda fail to explicitly teach the constructional changes of incorporating in the compact optical scattering particulate matter sensor of claim 26, as that claimed by Applicants claim 31., limitations such as;
However, Daly from the same field of endeavor teaches of the limitations such as claim 31, wherein the micro airflow generator that is included in an air induction system with an active noise attenuation assembly and integrated particulate sensor (figs. 1-2) incorporation further comprises:
the combination of an inlet (16) and an airflow passageway (20) that extends between the inlet and the outlet as a diffusion channel that is incorporated into the pump housing the air intake housing (12) [par. 0019]; 
a valvular conduit incorporated into the pump housing and in fluid communication with the diffusion channel is a flapper valves (84) that control airflow into the air intake housing (12) and is in communication with the combination of an inlet (16) and an airflow passageway (20) that extends between the inlet and the outlet and is controlled a by-pass mechanism (78) [pars. 0030-33]; 
an intake system (10) includes a pump a device that moves fluids (liquids or gases, air) plate is a thin flat layer, part, or structure configured to fit within the pump housing the air intake housing (12) in fluid communication with the valvular conduit the flapper valves (84) that control airflow into the air intake housing (12);
a by-pass mechanism (78) is an actuator and/or electronics center (38) include a controller, microprocessor unit, or other similar device whose operation is well known in the art [pars. 0021] includes an actuator positioned adjacent to the pump plate the thin flat layer, part, or structure within the pump housing the air intake housing (12); and 
Daly teaches of a cover plate a thin flat layer, part, or structure configured to attach to the pump housing the air intake housing (12) and contain the elements within the pump housing the air intake housing (12), as can be seen in depicted (figs.  1-2).
Takeda when modified by Daly fail to explicitly specify the type of material use for the housing that includes cover plate as be a metal (i.e. steel).
However, even though, Takeda when modified by Daly fails to teach the exact material used as being metal (i.e. steel) the material used difference is considered obvious design choices because a person having ordinary skill in the art before the effective filing date of the claimed invention would have considered some sort of material to use as a cover such as metal (i.e. steel) in order to protect the elements and/or devices within the pump housing.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Daly top portion that attaches to the housing and covers the internal elements of the sensor as desired appropriate and/or with a suitable material such as a metal (i.e. steel) in order to protect the elements and/or devices within the pump housing, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
Further, using material such as metal (i.e. steel) as a cover plate that is part of a pump housing is known in the art, for example as taught by Harvey.
Harvey from the same field of endeavor teaches of a micro pumps and/or microfluidic channel comprises a valvular conduit, wherein the valvular conduits may be made of any one or more of silicon, metal, ceramic or a polymeric plastics material (Harvey, [pars. 0016-20]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Daly as desired appropriate to use material such as metal (i.e. steel) for the pump housing that will includes the housing cover plate in order to protect the elements and/or devices within the pump housing. Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Daly as desired appropriate to use material such as metal (i.e. steel) for the pump housing that will includes the housing cover plate for the purposes of durability and functionality of the pump housing.
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takeda in the manner set forth in applicant’s claim 31, in view of the teaching of Daly and Harvey in order to enhanced the accuracy of delivering particles to a target range easily for evaluation, as per teachings of Takeda (Takeda, [pars. 0020-21]), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
For the purposes of clarity, given the broadest reasonable interpretation (BRI), valvular conduit are considered as relating to, having, or acting as a valve or valves (i.e. flaps that open and close to control the flow of liquids or gases), or resembling or functioning as a valve. 
As to claims 32-33, Takeda when modified by Daly and Harvey, Daly teaches of an actuator in the form of a by-pass mechanism (78) and/or teaches that is well known in the art to include an actuator in an electronics center (38) [pars. 0021] positioned adjacent to the pump plate the thin flat layer, part, or structure within the pump housing the air intake housing (12), as can be seen in (figs. 1-2).
Takeda when modified by Daly fail to explicitly specify wherein the actuator is an electro-magnetic actuator (claim 32); and wherein the electro-magnetic actuator comprises a magnet and a membrane with a coil (claim 33). 
Harvey from the same field of endeavor teaches of actuating element is based on one or more of piezoelectric, thermal, electrostatic or electromagnetic transduction (see abstract) [par. 0017]. Wherein the actuator is/are configured to generate fluid to flex and displace volumes of fluids periodically and conventionally designed for pumping of liquids/fluid, [pars. 0094 and 0106].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takeda when modified by Daly as desired appropriate, such as in the manner claimed by Applicants claims 32-33 in view of Harvey, in order to generate smooth flow of fluid into the respective microfluidic channel/housing, and preventing reverse flows, as per teaching of Harvey (Harvey, [pars. 0106 and 0109], claims 32-33).
As to claim 35, Takeda when modified by Daly and Harvey, Takeda teaches of wherein the actuator (17) is configured to generate airflow into the housing and out of the housing via one or more air inlets and one or more air outlets of the micro airflow generator (17) [pars. 0070-74, 0107] (see Takeda drawing figs. 1-2 and 10). Further, Daly teaches of an actuator in the form of a by-pass mechanism (78) and/or teaches that is well known in the art to include an actuator in an electronics center (38) [pars. 0021] positioned adjacent to the pump plate the thin flat layer, part, or structure within the pump housing the air intake housing (12), as can be seen in (figs. 1-2) that is configured to generate airflow into the housing (12) and out of the housing (12) via one or more air inlets and one or more air outlets of the micro airflow generator.
As to claims 36-39, Takeda when modified by Daly and Harvey, Daly teaches of an actuator in the form of a by-pass mechanism (78) and/or teaches that is well known in the art to include an actuator in an electronics center (38) [pars. 0021] positioned adjacent to the pump plate the thin flat layer, part, or structure within the pump housing the air intake housing (12), as can be seen in (figs. 1-2) that is configured to generate airflow into the housing (12) and out of the housing (12) via one or more air inlets and one or more air outlets of the micro airflow generator. 
Daly further teaches a structure of a pump housing is an air intake housing (12)[par. 0019] includes an inlet (16) and an airflow passageway (20) that extends between the inlet and the outlet is a diffusion channel that is incorporated into the pump housing the air intake housing (12)[par. 0019], the air intake housing (12) a diffusion channel, air inlets and outlets airflow generator section having some sort of dimension(s), as can be seen depicted in (figs. 1-2).
Takeda when modified by Daly and Harvey fail to explicitly teach the constructional changes in the micro airflow generator of claim 31, as that claimed by Applicants claims 36-39, such as; wherein the air inlets and air outlets comprise dynamic check valves (claim 36); wherein the diffusion channel has a Venturi shape (claim 37); wherein a diameter of a fully assembled micro airflow is approximately 10 mm (claim 38); and wherein a height of a fully assembled micro airflow is approximately 2.5 mm (claim 39).
However, even though, Takeda when modified by Daly and Harvey fail to teach the constructional changes in the device of claim 31, as that claimed by Applicants claims 36-39, the constructional changes differences are considered obvious design variation of shape, size(s) and dimension(s) in order to achieve the predictable results of designing airflow generator, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Daly with the constructional changes of claims 36-39, in the manner set forth in applicant's claims 36-39, since such a modification would have involved a mere change in the size of a component. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Daly in the manner set forth in applicant's claims 36-39, in view of Daly teaches that appropriate modification could be made by one skilled in the art without departing from the spirit and the teachings of the disclosure [pars. 0042] in order to achieve the predictable results of designing airflow generator sensor/sensor housing, since a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).





Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (2015/0260629 A1) in view of Daly et al. (2001/0035150 A1), and Harvey (2015/0260181 A1), and further in view of Coldren et al. (2005/0173563 A1).

As to claim 34, Takeda when modified by Daly and Harvey, Takeda teaches of wherein the actuator (17) is configured to generate airflow into the housing and out of the housing via one or more air inlets and one or more air outlets of the micro airflow generator (17) [pars. 0070-74, 0107] (see Takeda drawing figs. 1-2 and 10). Further, Daly teaches of an actuator in the form of a by-pass mechanism (78) and/or teaches that is well known in the art to include an actuator in an electronics center (38) [pars. 0021] positioned adjacent to the pump plate the thin flat layer, part, or structure within the pump housing the air intake housing (12), as can be seen in (figs. 1-2) that is configured to generate airflow into the housing (12) and out of the housing (12) via one or more air inlets and one or more air outlets of the micro airflow generator. 
Takeda when modified by Daly and Harvey fail to explicitly specify the type of the actuator as being wherein the actuator is a piezo disc bender.
Coldren from the same field of endeavor teaches of piezo bender actuator (151) (fig. 4)[par. 0023] that could be tuned to tightly control the positioning of the valve member between the drain/outlet and supply/inlet airflow.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takeda when modified by Daly and Harvey airflow generator in view of the teaching of Coldren in the manner set forth in applicant's claim 34, in order to accurately control/regulate the airflow generator as desired appropriate, as per teachings of Coldren.

Allowable Subject Matter
Claim 40 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art airflow generator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886